Citation Nr: 1712293	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  13-06 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of back and internal injuries.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a concussion.

3.  Entitlement to service connection for chronic renal insufficiency (claimed as kidney disease).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964.  He had prior service in the Army National Guard, to include a period of active duty for training (ACDUTRA) from September 1959 to March 1960.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  As set forth above, the Veteran's claim is now in the jurisdiction of the RO in St. Petersburg, Florida.  

The June 2010 rating decision denied the Veteran's request to reopen a previously denied claim for service connection for residuals of back and internal injuries, and residuals of a concussion, due to the lack of new and material evidence.  In that decision, the RO also denied the Veteran's claim of entitlement to service connection for chronic renal insufficiency (claimed as kidney disease), finding that the record lacked evidence that the appellant's current kidney disease had been incurred in service.  In December 2012, after considering the additional evidence on record, the RO issued a Statement of the Case, finding that the record lacked evidence supporting a causal relationship between the Veteran's claimed disabilities and his active service.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in February 2013.

In his February 2013 substantive appeal, the Veteran indicated that he wished to have a Board hearing at the RO with respect to the issues that were developed for appeal.  In November 2016, however, the Veteran withdrew his hearing request.  In addition, he submitted additional evidence, waived initial RO consideration of the additional evidence, and asked that his claims be adjudicated based on the evidence of record without a hearing.  See 38 C.F.R. §§ 20.704(e), 20.1304 (2016).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900 (c) ("advanced age" is defined as 75 or more years of age).  

As set forth below in more detail, a remand is necessary with respect to the issue of entitlement to service connection for residual of back and internal injuries and a concussion.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1965 rating decision, the RO denied service connection for residuals of back and internal injuries.  Although the Veteran was notified of the RO's decision and his appellate rights in an April 1965 letter, he did not appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  The evidence associated with the claims file subsequent to the April 1965 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim; is neither cumulative nor redundant of evidence already of record; and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of back and internal injuries.

3.  In an April 1965 rating decision, the RO denied service connection for residuals of a concussion.  Although the Veteran was notified of the RO's decision and his appellate rights in an April 1965 letter, he did not appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

4.  The evidence associated with the claims file subsequent to the April 1965 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim; is neither cumulative nor redundant of evidence already of record; and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a concussion.

5.  A chronic kidney disability, to include renal insufficiency, was not present during active service or manifest to a compensable degree within one year of service and the most probative evidence establishes that the Veteran's current kidney disease is not causally related to his active service or any incident therein.  


CONCLUSIONS OF LAW

1.  The April 1965 rating decision denying service connection for residuals of back and internal injuries is final.  38 U.S.C.A. § 4005(c) (West 1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1965).
 
2.  New and material evidence has been received to warrant reopening of the claim of service connection for residuals of a back and internal injuries.  38 U.S.C.A. § 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The April 1965 rating decision denying service connection for residuals of a concussion is final.  38 U.S.C.A. § 4005(c) (West 1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1965).

4.  New and material evidence has been received to warrant reopening of the claim of service connection for residuals of a concussion.  38 U.S.C.A. § 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for chronic renal insufficiency, claimed as kidney disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (holding that the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability).  

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran received notification in a February 2010 letter advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided the Veteran with appropriate notice with respect to all elements of his claims. 

Moreover, the issue of whether new and material evidence has been submitted to reopen the claims for entitlement to service connection for residuals of back and internal injuries and a concussion is being resolved in the Veteran's favor.  Therefore, any error in notice is harmless with respect to these issues.  

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board also finds the Veteran has been provided the necessary assistance in response to the claims adjudicated in this decision.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.  

The Veteran has also been afforded the necessary VA medical examinations in connection with the claims adjudicated in this decision.  The Board finds that the VA examination reports and medical opinions are adequate to decide the claims adjudicated herein because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  The Veteran does not contend otherwise.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Background

In pertinent part, the Veteran's service treatment records show that in May 1963, he was seen in the emergency room after he was involved in a jeep accident.  It was noted that the Veteran had been unconscious from the moment of the accident until he was in the ambulance en route to the hospital.  The diagnoses were concussion, brain, mild, recovered; contusion of the right shoulder and chest; and mild abrasions of the right wrist and back.  On examination, fundi were OK.  The Veteran reported tenderness over the lower ribs.  A chest X-ray was negative.  Darvon was prescribed.  

In June 1963, the Veteran sought treatment for back pain located along the lower thoracic and lumbar spine.  At that time, it was noted that he had been in a truck accident two weeks prior.  Examination showed tenderness.  X-ray studies were negative.  Darvon and aspirin were prescribed.  

At the Veteran's August 1964 military separation medical examination, no pertinent abnormalities were recorded.  His head, chest, abdomen, genitourinary system, spine, and musculoskeletal system were examined and determined to be normal.  Laboratory testing was also negative, including urinalysis.  

In February 1965, the appellant submitted an original application for VA benefits, seeking service connection for, inter alia, a slight concussion, as well as a back condition and internal injuries, all of which he contended had been incurred in the May 1963 jeep accident.  His application silent for mention of renal disease.  

In an April 1965 rating decision, the RO denied entitlement to service connection for residuals of a concussion, back and internal injuries.  The RO noted that the Veteran's discharge exam lacked evidence of residuals of a concussion, back and internal injuries, and that there were no post-service medical records establishing treatment for the claimed disabilities.  Although he was duly notified of the decision and his appellate rights in an April 1965 letter, the Veteran did not appeal this decision nor was new and material evidence received within one year; thus the decision became final.  See 38 U.S.C.A. § 4005(c) (West 1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1965).  

In February 2010, the Veteran submitted a claim of service connection for a back disability, internal injuries, a concussion, and a kidney disability, claiming that these conditions were secondary to his in-service jeep accident.  The Veteran recalled that an Army doctor had advised him after the accident that he could develop kidney trouble later in life as a result of the accident.  

In support of the claims, the RO received post-service VA and private clinical records dated from August 2004 to January 2013.  In pertinent part, these records show that the Veteran was treated for multiple chronic medical conditions during this period.  His medical history was noted to include a stroke in 1998; a triple coronary bypass in 1995; moderate emphysema; a history of diabetes mellitus for the past 20 years; hypertension for the past 25 to 30 years; low back pain; and renal failure.  

The appellant was afforded a VA medical examination in September 2012.  He reported a history of a motor vehicle accident while on duty in 1963.  He indicated that since that time, he had experienced memory impairment.  He also reported a history of kidney disease, diagnosed about 10 years prior, and indicated that he was now on dialysis.  Finally, the appellant reported a history of back pain with an onset in the 1970's, as well as diabetes mellitus, diagnosed in the 1970's.  On examination, the Veteran exhibited objective mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  No other abnormalities potentially associated with a traumatic brain injury were identified on examination.  The diagnoses were diabetic nephropathy and degenerative joint disease of the lumbar spine.  After reviewing the record and examining the appellant, the examiner concluded that the appellant's kidney disability was not the result of the in-service jeep accident.  She explained that there was no evidence in the service treatment records of any renal involvement or injury following the accident.  Further, the examiner explained that the Veteran's current kidney disability was most likely associated with his longstanding diabetes mellitus.  The examiner also concluded that the Veteran's degenerative joint disease of the lumbar spine was not associated with the in-service jeep accident as "there was no evidence in [the service treatment records] surrounding [the accident] of back pain or injury."  Finally, the examiner concluded that a diagnosis of a traumatic brain injury was not warranted.  She noted that the only potentially associated complaint was that of poor memory, but that the Veteran's current cognitive deficits were "as likely as not" due to his history of stroke.  She indicated that it would be "impossible/speculative" to determine the appellant's cognitive functioning prior to his stroke, although since he had been able to maintain gainful employment with one employer, reported having had no difficulty in completing assigned duties, and was advanced/promoted as would be expected until he was forced to leave due to his stroke, it would be fair to assume he had no major cognitive deficit during this period of employment.  

In a November 2016 letter, the Veteran's physician indicated that the Veteran was under treatment for Stage 5 kidney disease, diabetes mellitus, and atherosclerotic heart disease. 


Applicable Law

New and Material Evidence to Reopen a Previously Denied, Final Claim

Generally, a claim that has been denied in a final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014).  An exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

Service connection for certain enumerated chronic disabilities, including cardiovascular-renal disease, may be also be established on a presumptive basis under 38 C.F.R. § 3.303(b).  To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Residuals of Back and Internal Injuries

As set forth above, in a final April 1965 rating decision, the RO denied entitlement to service connection for residuals of back and internal injuries, finding that the record lacked evidence of current disabilities resulting from the in-service injuries.  

In this appeal, the Veteran now seeks to reopen his claim of service connection for residuals of back and internal injuries.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in April 1965.

The pertinent evidence that has been received since the April 1965 rating decision includes the Veteran's statements regarding the onset of back pain in the 1970's and a VA examination diagnosis of degenerative joint disease of the lumbar spine.  Given the basis for the prior denial of the claim, and presuming the credibility of this evidence, the Board finds that this additional evidence relates to unestablished facts necessary to substantiate the claim of service connection for residuals of back and internal injuries, and raises a reasonable possibility of substantiating the claim.  

Although, the newly received evidence is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim); See also Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (noting that "[n]ew and material evidence is evidence that-if found credible-would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim.  Of course, once a claim is reopened, the adjudicator may determine that the new evidence is not credible or is outweighed by other evidence.").

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.

Residuals of a Concussion

As set forth above, in a final April 1965 rating decision, the RO denied entitlement to service connection for a concussion, finding that the record lacked evidence of a current disability resulting from the in-service injury.  

In this appeal, the Veteran now seeks to reopen his claim of service connection for residuals of a concussion.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in April 1965.

The pertinent evidence that has been received since the April 1965 rating decision includes the Veteran's reports of memory problems since the May 1963 concussion and a September 2012 VA examination diagnosis of mild impairment of memory, attention, concentration, and mild functional impairment.  This evidence adds the possibility of a current disability, an element previously lacking.  Given the basis for the prior denial of the claim, and presuming the credibility of this evidence, the Board finds that this additional evidence relates to unestablished facts necessary to substantiate the claim of service connection for residuals of a concussion, and raises a reasonable possibility of substantiating the claim; therefore, the claim is reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Although, the newly received evidence is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim); See also Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (noting that "[n]ew and material evidence is evidence that-if found credible-would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim.  Of course, once a claim is reopened, the adjudicator may determine that the new evidence is not credible or is outweighed by other evidence.").

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.

Chronic renal Insufficiency (Kidney Disease)

The Veteran seeks entitlement to service connection for kidney disease.  Specifically, the Veteran asserts that his kidney disease is related to an in service motor vehicle accident.  He also suggests that it may be associated with Agent Orange exposure in Korea.  

The Veteran's STR's are silent for evidence of complaints or abnormalities pertaining to the kidneys.  At his August 1964 military separation medical examination, the Veteran's genitourinary system was examined and determined to be normal.  Laboratory testing was also negative, including urinalysis.  Moreover, the post-service record on appeal contains no indication that renal disease was manifest to a compensable degree within one year of service separation.  In fact, the post-service record indicates that renal disease was not diagnosed until approximately 2002, approximately thirty-eight years after service separation.  Based on the record, the Board finds the most probative evidence establishes that renal disease was not present during service or manifest to a compensable degree within one year of service separation.

The Board also finds that the most probative evidence of record shows that the Veteran's current kidney disability is not causally related to his active service or any incident therein, to include the in-service jeep accident.  As set forth above, in September 2012, a VA physician reviewed the record and concluded that the Veteran's current kidney disability is not related to the vehicle accident in service.  

The Board considers this opinion to be persuasive and assigns it significant probative weight.  The opinion was provided by a qualified medical professional who has the clear expertise necessary to opine on the matter at issue in this case.  In addition, the examiner examined the Veteran, considered his contentions, reviewed the medical record, and provided a rationale for her opinion, with citations to the evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (providing "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence").

The Board has considered the Veteran's statements to the effect that he was told by an Army doctor that he could develop kidney problems later in life as a result of injuries sustained in the jeep accident.  However, for the reasons discussed above, the Board assigns far greater probative weight to the opinion of the VA examiner than to the recollections of the Veteran.  Cf. Warren v. Brown, 6 Vet. App. 4 (1993) (holding that a claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities, are too attenuated and inherently unreliable to constitute competent evidence to support a claim).  The examiner provided a clear explanation that the Veteran's current kidney disease is not related to the jeep accident but is, rather, associated with his longstanding diabetes mellitus.  This opinon is consistent with the evidence of record which includes clinical evidence of a long history of diabetes mellitus and diagnoses of diabetic nephropathy.  

The Board has also considered the Veteran's assertion that his kidney disease may be related to being exposed to Agent Orange.  There is no evidence that the Veteran had service in Vietnam, nor does service department evidence contain any indication that the Veteran was otherwise exposed to Agent Orange, including during service in Korea.  The Board notes that service connection for diabetes mellitus has been previously denied on this basis.  See e.g. March 2009, June 2009, and December 2012 rating decisions.  In any event, kidney disease is not amongst the enumerated diseases associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  Therefore, the Veteran is not entitled to presumptive service connection in accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  

While the Veteran believes that his renal insufficiency (kidney disease) is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of kidney disabilities are matters not capable of lay observation, and require medical expertise to determine.  Questions of competency notwithstanding, the Board concludes that the Veteran's opinion as to the etiology of his kidney disability is outweighed by that of the September 2012 VA examiner, who possesses a higher degree of expertise.  Accordingly, the weight of the evidence is against the claim for service connection for a kidney disability and the claim must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence has been received and reopening of the claim for entitlement to service connection for residuals of back and internal injuries is granted.

New and material evidence has been received and reopening of the claim for entitlement to service connection for residuals of a concussion is granted.

Entitlement to service-connection for chronic renal insufficiency, claimed as kidney disease, is denied.


REMAND

In light of the Veteran's contentions and the evidence of record, the Board finds that a VA medical examination is necessary to address the etiology of the Veteran's current back disability, to include whether it is causally related to his active service or any incident therein, to include the May 1963 back injury he sustained during a motor vehicle accident.  38 C.F.R. § 3.159 (c)(4) (2016).

The Board acknowledges that the Veteran was afforded a VA medical examination in September 2012, but finds that the probative value of the examiner's opinion is reduced by what appears to be an inaccurate characterization of the in-service evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In this regard, at the September 2012 VA medical examination, the Veteran reported that he had first sustained injury to his back in service in 1963.  He also asserted that the onset of back pain was in the 1970's.  After examining the Veteran and reviewing the record, the examiner concluded that the Veteran's degenerative joint disease of the lumbar spine was less likely than not incurred in or caused by service.  The examiner explained that, although the Veteran had a current back disability, there was no evidence in his service treatment records of back pain or injury associated with a motor vehicle accident.  The examiner also noted the lack of chronicity of a back injury in the Veteran's post-service medical records.

As set forth above, however, the Veteran's service treatment records do document a May 1963 back injury, and the Veteran reported back pain two weeks following the injury at a June 1963 follow-up exam, which documents pain along his lower thoracic and lumber spine.  The Veteran has also reported chronic back pain since the 1970's.  

In light of these factors, the Board concludes that an additional VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

For similar reasons, the Board finds that a medical opinon is necessary with respect to the Veteran's claim of service connection for residuals of a concussion.  Again, although the Veteran was afforded a VA medical examination in September 2012, the probative value of the examiner's opinion is reduced by its internal inconsistencies.  For example, the examiner appeared to identify the Veteran's current cognitive impairment as a potential residual of the in-service head injury but indicated that such cognitive deficits was "as likely as not" due to his history of a post-service stroke.  Although this conclusion appears to suggest that the Veteran's cognitive impairments are equally likely to have resulted from the in-service head injury as they were to have resulted from the Veteran's post-service stroke, the examiner then appeared to conclude that it was more likely that the Veteran's current cognitive impairment was due to his stroke, explaining that although it was "impossible/speculative" to determine the appellant's cognitive functioning prior to his stroke, since the appellant had been able to maintain gainful employment with one employer, reported having had no difficulty in completing assigned duties, and was advanced/promoted as would be expected until he was forced to leave due to his stroke, it would be fair to assume he had no major cognitive deficit during this period of employment.  Given these ambiguities, the Board finds that an additional opinion is necessary in order to clarify the nature of any residuals of the Veteran's in-service concussion.  Barr, 21 Vet. App. at 312.  


Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  The Veteran should be scheduled for an appropriate medical examination to determine the nature and etiology of his current back disability.  Access to the Veteran's electronic VA claims file must be provided to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any back disability identified on examination is causally related to the Veteran's active service or any incident therein, including the documented May 1963 back injury. 

In providing the requested opinion, the examiner is requested to consider the pertinent evidence of record, including the Veteran's service treatment records documenting the May 1963 back injury, the June 1963 follow-up medical examination noting a continuation of back pain, and the Veteran's statements of chronic back pain since the 1970's.   

The examiner should also provide a clear rationale for the opinion provided, with a discussion of the facts and medical principles involved.

2.  The Veteran should be scheduled for an appropriate medical examination to determine the nature and etiology of any current residuals of an in-service concussion.  Access to the Veteran's electronic VA claims file must be provided to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran currently exhibits any residuals of the May 1963 documented in-service concussion, to include memory impairment or other cognitive deficit.

In providing the requested opinion, the examiner is requested to consider the pertinent evidence of record, including the Veteran's service treatment records documenting the May 1963 concussion and the appellant's reports of memory impairment.  

The examiner should also provide a clear rationale for the opinion provided, with a discussion of the facts and medical principles involved.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must clearly explain why this is so.

3.  After the action above has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


